          Case 1:19-cr-00695-RD Document 46 Filed 08/05/21 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    August 5, 2021
BY ECF

The Honorable Raymond J. Dearie
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    United States v. Cambria Merrill, 19 Cr. 695 (RD)

Dear Judge Dearie:

       The Government respectfully submits this letter in advance of Cambria Merrill’s
sentencing, which is scheduled for August 12, 2021 at 11:00 a.m. As set forth in further detail
below, a sentence within the stipulated Guidelines range of 37 to 46 months’ imprisonment (the
“Stipulated Guidelines Range”) – such as the 37 months recommended by Probation –is sufficient
but not greater than necessary in light of the defendant’s participation in an extensive business
email compromise scheme.

A. Factual Background

       As set forth in the PSR, the defendant played a pivotal role in a sophisticated wire fraud
scheme that duped a number of victims into wiring money under fraudulent pretenses. As detailed
below, the conspiracy was far-reaching and effective.

        The Company-1 Fraud. In or about May 2019, Company-1, a medical-device company,
was seeking investors. On or about May 9, 2019, an individual (“CC-1”) assumed the identity of
Company-1’s Chief Financial Officer (the “Company-1 CFO”) and instructed potential investors
to wire their funds to an account at Wells Fargo (the “Kagaret Wells Fargo Account”). CC-1
emailed investors from an email account that was identical to the Company-1 CFO’s email account
except that it misspelled the domain name by one letter. One of those investors was Victim-1.
CC-1 then repeatedly emailed Victim-1’s assistant who was in New York and provided her the
wiring instructions to send the money to the Kagaret Wells Fargo Account. Ultimately, Victim-1
wired approximately $695,833.25 to the Kagaret Wells Fargo Account (“Wire-1”) and another
investor, Victim-2, wired approximately $2,609,375.25 to the Kagaret Wells Fargo Account.
Eventually, the fraudulently wired money was returned and neither investor suffered any loss. 1



1
  The PSR discusses Victim-2 in paragraphs 19-21. To be clear, Victim-2 wired this amount as a
part of the same fraudulent scheme involving its desire to invest in Company-1. Both wires were
reversed, so the victims suffered no actual loss.
          Case 1:19-cr-00695-RD Document 46 Filed 08/05/21 Page 2 of 4
                                                                                          Page 2 of 4


       The Kagaret Wells Fargo Account. As set forth in the PSR, the defendant opened the
Kagaret Wells Fargo Account using a fraudulent identification in the name “Margaret Koulibaly.”
Surveillance video of the Wells Fargo branch in Illinois captured the defendant opening the
account and purporting to be “Margaret Koulibaly.” The account was in the name of “Kagaret
Services LLC” and listed a phone number ending in 6731 (the “Koulibaly Phone”) as the contact
number for account holder Kagaret Services LLC. The defendant also listed a specific address in
Chicago (the “Kagaret Address”) as the residence address for Margaret Koulibaly.

         The Koulibaly Storage Unit. As set forth in the PSR, law enforcement executed a judicially
obtained search warrant of a storage unit that was rented in the name of Margaret Koulibaly and
lists the Koulibaly Phone as the contact number. Law enforcement recovered, among other things,
$30,000 in cash, multiple bank cards in various company names, a purported passport in the name
of “Carolina Diallo,” which displayed a picture of the defendant, and a purported Visa in the name
of “Sandra Thomas,” which displayed a picture of the defendant.

       The Koulibaly Phone. Pursuant to a judicially authorized search warrant, law enforcement
executed a search warrant on the Koulibaly Phone. On that phone, there were WhatsApp
communications between a “Margaret K” and an individual named “Oga.” “Margaret K”
repeatedly communicates about opening bank accounts using false identifications and the transfer
and wiring of proceeds. For example, in substance and in part:

           •   On or about April 25, 2019, “Margaret K” texts, “The info for Margaret looks
               suspicious . . . Y’all need to have shit together instead of me lookin stupid they put
               the wrong zip code and the number looks suspicious. And I don’t even know where
               the number is from so they were asking me and I don’t even know . . . You know
               she was about to give me the money until she realized the zip code was wrong.”
               Margaret K messages, “Hey its 380 in Margaret TCF business. You want me to
               remove the entire 380?”

           •   On or about May 2, 2019, “Oga” texts Margaret K, “People make mistakes and
               learn from them. Now you know what information to request next time. You still
               have 3 more ID. This is how you learn.”

           •   On or about May 29, 2019, Oga texts Margaret K, “We have been compromised . .
               . ,” and Margaret K responds, in part, “OMG what . . . I need to go to storage.”

           •   On or about June 3, 2019, Margaret K texts, “Do you u realize u just sent me the
               branch we go to with our real ID?”

           •   On June 4, 2019, Margaret K texts, “They said the I’d [sic] is fake,” Oga responds,
               “Fuck….Tell them to give you your ID and leave.”

           •   On or about June 17, 2019, Margaret K texts, “She said the Wells Fargo wire on
               April 22nd is the reason for the account closure.”

      On February 19, 2021, the defendant waived indictment and pleaded guilty to conspiring
to commit wire fraud in violation of Title 18, United States Code, Section 371. Under the terms
           Case 1:19-cr-00695-RD Document 46 Filed 08/05/21 Page 3 of 4
                                                                                          Page 3 of 4


of the plea agreement, the parties agreed that the defendant’s Guidelines range was 37-46 months’
imprisonment (the “Stipulated Guidelines Range”). The defendant also agreed to forfeit
$3,550,045.23 as part of the plea agreement.

B. Discussion

      1.           Applicable Law

        The Government submits that a sentence within the Stipulated Guidelines Range is
appropriate for this defendant. As the Court is aware, the Sentencing Guidelines provide strong
guidance to sentencing courts following United States v. Booker, 543 U.S. 220 (2005), and United
States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful
study based on extensive empirical evidence derived from the review of thousands of individual
sentencing decisions,” Gall v. United States, 552 U.S. 38, 46 (2007), district courts must treat the
Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at
49. After that calculation, however, the Court must consider the seven factors outlined in Title 18,
United States Code, Section 3553(a), which include the nature and circumstances of the offense,
the individual characteristics of the defendant, and the need to adequately deter criminal conduct
and promote respect for the law. Id. at 50 & n.6.

      2.      A Sentence Within the Stipulated Guidelines Range Is Appropriate

        When determining the appropriate sentence, this Court should consider the nature and
seriousness of the offense, the need to deter to this defendant and others, and the need to promote
respect for the law. 18 U.S.C. § 3553(a). These considerations weigh in favor of a sentence within
the Stipulated Guidelines Range, as the Probation Department recommends.

        As an initial matter, this offense is serious. Merrill and her co-conspirators orchestrated a
complex and effective fraud that used fake email accounts, fake identification documents, burner
cellphones, and fake bank accounts, to fraudulently induce unsuspecting victims to wire large
quantities of money into their possession. Luckily, law enforcement was able to recover the funds
before it was too late, but, as stated in the PSR, the defendant helped fraudulently procure millions
of dollars in furtherance of this scheme.

       Merrill did not have a minor role in this fraud. Of course, the Government does not suggest
that Merrill was the mastermind of the conspiracy. However, Merrill’s text messages with her
husband and co-conspirator suggest she knew full well that what she was doing was illegal; that
she was going to make multiple attempts to present fraudulent documents, if necessary; and that
she knew and controlled the storage unit, which held approximately $30,000; fraudulent
documents; and bank cards.

        The Government acknowledges that Merrill’s lack of criminal history and work history are
mitigating factors that the Court should consider when determining the appropriate sentence.
(Indeed, the defendant’s lack of criminal history is reflected in her criminal history category and
incorporated into the Stipulated Guidelines Range.) But a time served sentence would not
adequately reflect the defendant’s culpability nor would it provide much needed general
deterrence. Business email compromise schemes depend on participants like the defendant, who
go into banks and fraudulently open and manipulate bank accounts. A sentence within the
          Case 1:19-cr-00695-RD Document 46 Filed 08/05/21 Page 4 of 4
                                                                                        Page 4 of 4


Stipulated Guidelines Range is necessary to deter anyone who would assume that taking on such
a role is an easy way to make money or does not have any real impact on victims.

C. Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Stipulated Guidelines Range, as such a sentence would be sufficient but not
greater than necessary to serve the legitimate purposes of sentencing.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                                 By: _____________________________
                                                    Peter J. Davis
                                                    Assistant United States Attorney
                                                    (212) 637-2468

cc:    counsel (via ECF)
